 



Exhibt 10.2
STOCKHOLDER AGREEMENT
BY AND AMONG
SXC HEALTH SOLUTIONS CORP.,
NEW MOUNTAIN AFFILIATED INVESTORS, L.P.,
AND
NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC.
DATED AS OF FEBRUARY 25, 2008

 



--------------------------------------------------------------------------------



 



INDEX OF DEFINED TERMS

              Page  
Agreement
    1  
Beneficial Ownership
    2  
Beneficially Own
    2  
Beneficially Owned
    2  
Claims
    11  
Company
    1  
Company Common Stock
    1  
Company Convertible Preferred Stock
    1  
Company Stock
    1  
Covered Shares
    2  
Depositary
    3  
Encumbrance
    2  
Existing Shares
    2  
Fundamental Amendment
    12  
Grantees
    5  
Lock-Up Period
    8  
Merger
    1  
Merger Agreement
    1  
Merger Sub
    1  
Offer
    1  
Operative Date
    2  
Other Stockholder
    2  
Parent
    1  
Prohibited Activity
    11  
Registration Rights Agreement
    8  
Releasees
    11  
Section 3.1(a) Matters
    5  
Stockholder
    1  
Tender Documents
    3  
Traded Securities
    10  
Transfer
    2  
US Corp.
    1  
Valuation Period
    10  

ii 



--------------------------------------------------------------------------------



 



STOCKHOLDER AGREEMENT
          STOCKHOLDER AGREEMENT, dated as of February 25, 2008 (this
“Agreement”), by and among SXC Health Solutions Corp., a corporation organized
under the laws of Yukon Territory, Canada (“Parent”), New Mountain Affiliated
Investors, L.P., a Delaware limited partnership (the “Stockholder”), and
National Medical Health Card Systems, Inc., a Delaware corporation (the
“Company”).
WITNESSETH:
          WHEREAS, concurrently with the execution of this Agreement, Parent,
SXC Health Solutions, Inc., a Texas corporation (“US Corp.”), Comet Merger
Corporation, a newly-formed Delaware corporation that is wholly-owned by US
Corp. and an indirect wholly-owned subsidiary of Parent (“Merger Sub”), and the
Company are entering into an Agreement and Plan of Merger, dated as of the date
hereof (as amended, supplemented, restated or otherwise modified from time to
time, the “Merger Agreement”) pursuant to which, among other things, Merger Sub
will commence an exchange offer (the “Offer”) to acquire all of the outstanding
shares of common stock, par value $0.001 per share, of the Company (“Company
Common Stock”), and following the consummation of the Offer (or, subject to
certain conditions, in lieu thereof), Merger Sub will merge with and into the
Company (the “Merger”) and each outstanding share of Company Common Stock and
each outstanding share, if any, of the Company’s Series A 7% Convertible
Preferred Stock, par value $0.10 per share (“Company Convertible Preferred
Stock”, and together with the Company Common Stock, “Company Stock”), will be
converted into the right to receive the merger consideration specified therein.
          WHEREAS, as of the date hereof, the Stockholder is the record and
beneficial owner, in the aggregate, of 165,725 outstanding shares of the Company
Convertible Preferred Stock;
          WHEREAS, as a material inducement to Parent entering into the Merger
Agreement, Parent has required that the Stockholder agree, and the Stockholder
has agreed, to enter into this agreement and abide by the covenants and
obligations with respect to the Covered Shares (as hereinafter defined) set
forth herein.
          NOW THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:
ARTICLE I
GENERAL
     1.1. Defined Terms. The following capitalized terms, as used in this
Agreement, shall have the meanings set forth below. Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed thereto in the
Merger Agreement.

1



--------------------------------------------------------------------------------



 



          “Beneficial Ownership” by a Person of any securities includes
ownership by any Person who, directly or indirectly, through any contract,
arrangement, understanding, relationship or otherwise, has or shares (i) voting
power which includes the power to vote, or to direct the voting of, such
security; and/or (ii) investment power which includes the power to dispose, or
to direct the disposition, of such security; and shall otherwise be interpreted
in accordance with the term “beneficial ownership” as defined in Rule 13d-3
adopted by the Securities and Exchange Commission under the Securities Exchange
Act of 1934, as amended; provided that for purposes of determining Beneficial
Ownership, a Person shall be deemed to be the Beneficial Owner of any securities
which such Person has, at any time during the term of this Agreement, the right
to acquire pursuant to any agreement, arrangement or understanding or upon the
exercise of conversion rights, exchange rights, warrants or options, or
otherwise (irrespective of whether the right to acquire such securities is
exercisable immediately or only after the passage of time, including the passage
of time in excess of 60 days, the satisfaction of any conditions, the occurrence
of any event or any combination of the foregoing). The terms “Beneficially Own”
and “Beneficially Owned” shall have a correlative meaning.
          “Covered Shares” means, with respect to the Stockholder, the
Stockholder’s Existing Shares, together with any shares of Company Stock or
other voting capital stock of the Company and any securities convertible into or
exercisable or exchangeable for shares of Company Stock or other voting capital
stock of the Company, in each case, that the Stockholder acquires Beneficial
Ownership of on or after the date hereof.
          “Encumbrance” means any security interest, pledge, mortgage, lien
(statutory or other), charge, option to purchase, lease or other right to
acquire any interest or any claim, restriction, covenant, title defect,
hypothecation, assignment, deposit arrangement or other encumbrance of any kind
or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement), excluding restrictions under securities laws
and excluding any Encumbrance set forth in the Certificate of Designations.
          “Existing Shares” means, with respect to the Stockholder, the number
of shares of Company Stock Beneficially Owned and owned of record by the
Stockholder, as set forth in the recitals.
          “Operative Date” means the Acceptance Date, if the transactions
contemplated by the Merger Agreement are effected by means of the Offer followed
by the Second Step Merger, and means the Closing, if the transactions
contemplated by the Merger Agreement are effected as a One Step Merger.
          “Other Stockholder” means New Mountain Partners, L.P., a Delaware
limited partnership and the holder of the outstanding shares of Company
Convertible Preferred Stock not held by the Stockholder.
          “Transfer” means, directly or indirectly, to sell, transfer, assign,
pledge, encumber, hypothecate or similarly dispose of (by merger (including by
conversion into securities or other consideration), by tendering into any tender
or exchange offer, by operation of law or otherwise), either voluntarily or
involuntarily, or to enter into any contract, option or other

2



--------------------------------------------------------------------------------



 



arrangement or understanding with respect to the voting of or sale, transfer,
assignment, pledge, encumbrance, hypothecation or similar disposition of (by
merger, by tendering into any tender or exchange offer, by operation of law or
otherwise) (but does not include any conversion of the Company Convertible
Preferred Stock into Company Common Stock after the Certificate of Amendment has
become effective).
ARTICLE II
TENDERING
     2.1. Agreement to Tender.
          (a) The Stockholder hereby agrees that, within five business days
after commencement of the Offer, the Stockholder shall validly tender or cause
to be tendered in the Offer all of the shares of Company Stock represented by
the Stockholder’s Covered Shares pursuant to and in accordance with the terms of
the Offer, by delivering to the depositary designated in the Offer (the
“Depositary”) (i) an executed letter of transmittal with respect to the Covered
Shares, (ii) a certificate or certificates representing the Covered Shares,
(iii) all other documents or instruments required to be delivered pursuant to
the terms of the Offer, and (iv) a letter of instruction signed by the
Stockholder instructing the Company to convert the Covered Shares into Company
Common Stock effective upon receipt of a certificate from an executive officer
of Parent stating that (1) all of the conditions to the Offer (other than the
Minimum Condition) have been satisfied or waived, (2) upon the conversion by the
Stockholder of its Covered Shares into Company Common Stock and the conversion
by the Other Stockholder of the shares of Company Stock owned by it into Company
Common Stock, the Minimum Condition will have been satisfied, and (3) Merger Sub
stands ready to, and will, immediately following such conversion by the
Stockholder and the Other Stockholder, accept for payment all shares of Company
Common Stock validly tendered in the Offer and not theretofore withdrawn (all of
the foregoing documents, the “Tender Documents”).
          (b) The Stockholder hereby agrees that once the Tender Documents shall
have been delivered to the Depositary, the Stockholder will not withdraw, nor
permit the withdrawal of, any Tender Documents from the Offer, unless and until
(i) the Offer shall have been terminated by Merger Sub in accordance with the
terms of the Merger Agreement, or (ii) this Agreement shall have been terminated
in accordance with Section 6.1.
          (c) Notwithstanding the provisions of Sections 2.1(a) and 2.1(b), in
the event of a Change in Recommendation made in compliance with the Merger
Agreement, the obligation of the Stockholder to tender and not withdraw its
Covered Shares in the manner set forth in this Section 2.1 shall terminate
automatically without any further action by any party, and the Stockholder may
or may not tender all or any portion of its Covered Shares in the Offer, and may
withdraw from the Offer all or any portion of its Covered Shares that it may
previously have tendered, as the Stockholder, in its sole discretion,
determines.

3



--------------------------------------------------------------------------------



 



ARTICLE III
VOTING
     3.1. Agreement to Vote.
          (a) The Stockholder hereby irrevocably and unconditionally agrees that
during the period beginning on the date hereof and ending on the earliest of
(x) the Operative Date, (y) the termination of the Merger Agreement in
accordance with its terms or (z) the termination of this Agreement in accordance
with its terms, at the Company Stockholders Meeting and at any other meeting of
the stockholders of the Company, however called, including any adjournment or
postponement thereof, and in connection with any written consent of the
stockholders of the Company, the Stockholder shall, in each case, to the fullest
extent that such matters are submitted for the vote or written consent of the
Stockholder and that the Covered Shares are entitled to vote thereon or consent
thereto:
          (i) appear at each such meeting or otherwise cause the Covered Shares
as to which the Stockholder controls the right to vote to be counted as present
thereat for purposes of calculating a quorum; and
          (ii) vote (or cause to be voted), in person or by proxy, or deliver
(or cause to be delivered) a written consent covering, all of the Covered Shares
as to which the Stockholder controls the right to vote (i) in favor of the
adoption of the Merger Agreement and any related proposal in furtherance
thereof, as reasonably requested by Parent, submitted for the vote or written
consent of stockholders; (ii) against any action or agreement submitted for the
vote or written consent of stockholders that the Stockholder knows is in
opposition to, or competitive or materially inconsistent with, the Offer or the
Merger or that the Stockholder knows would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
contained in the Merger Agreement, or of the Stockholder contained in this
Agreement; and (iii) against any Acquisition Proposal and against any other
action, agreement or transaction submitted for the vote or written consent of
stockholders that the Stockholder knows would impede, interfere with, delay,
postpone, discourage, frustrate the purposes of or adversely affect the Offer,
the Merger or the other transactions contemplated by the Merger Agreement or
this Agreement or the performance by the Company of its obligations under the
Merger Agreement or by the Stockholder of its obligations under this Agreement,
including, but not limited to: (A) any extraordinary corporate transaction, such
as a merger, consolidation or other business combination involving the Company
or any subsidiary of the Company; (B) any sale, lease or transfer of a material
amount of assets of the Company (including capital stock or other equity
interest in its Subsidiaries) or any subsidiary of the Company; (C) any
reorganization, recapitalization, dissolution or liquidation of the Company or
any subsidiary of the Company; (D) any change in a majority of the board of
directors of the Company; (E) any amendment to the Company’s certificate of
incorporation or bylaws (except for any amendment to increase the authorized
capital stock); and (F) any change in the capitalization of the Company or the
Company’s corporate structure.

4



--------------------------------------------------------------------------------



 



Any such vote shall be cast (or consent shall be given) by the Stockholder in
accordance with such procedures relating thereto so as to ensure that it is duly
counted, including for purposes of determining whether a quorum is present.
          (b) Notwithstanding the provisions of Section 3.1(a), in the event of
a Change in Recommendation made in compliance with the Merger Agreement, the
obligation of the Stockholder to vote (or cause to be voted), or to deliver (or
cause to be delivered) a written consent with respect to, the Covered Shares in
the manner set forth in this Section 3.1 shall terminate, together with the
authority of each of the proxies set forth in Section 3.3, and the Stockholder
may vote (or cause to be voted), or deliver (or cause to be delivered) a written
consent with respect to, the Covered Shares as the Stockholder, in its sole
discretion, determines.
     3.2. No Inconsistent Agreements. The Stockholder hereby covenants and
agrees that, except for this Agreement or as set forth in Section 7 of the
Certificate of Designations, and except as may be permitted by Section 5.4(b),
it (a) has not entered into, and shall not enter into at any time while this
Agreement remains in effect, any voting agreement or voting trust with respect
to the Covered Shares with respect to any of the matters described in
Section 3.1(a)(ii) (the “Section 3.1(a) Matters”), (b) has not granted, and
shall not grant at any time while this Agreement remains in effect (except
pursuant to Section 3.3), a proxy, consent or power of attorney with respect to
the Covered Shares with respect to any of the Section 3.1(a) Matters and (c) has
not knowingly taken and shall not knowingly take any action that would make any
representation or warranty of the Stockholder contained herein untrue or
incorrect or have the effect of preventing or disabling the Stockholder from
performing any of its obligations under this Agreement.
     3.3. Proxy. Without in any way limiting the Stockholder’s right to vote the
Covered Shares in its sole discretion on any matters other than the
Section 3.1(a) Matters that may be submitted to a stockholder vote, consent or
other approval, the Stockholder hereby irrevocably appoints as its proxy and
attorney-in-fact, Gordon Glenn and Jeffrey Park, pursuant to a proxy to be
delivered to Parent substantially in the form attached hereto as Annex A, in
their respective capacities as officers of Parent, and any individual who shall
hereafter succeed to any such officer of Parent, and any other Person designated
in writing by Parent (collectively, the “Grantees”), each of them individually,
with full power of substitution, to vote or execute written consents with
respect to the Covered Shares as to which the Stockholder controls the right to
vote in accordance with Section 3.1 and, in the discretion of the Grantees, with
respect to any proposed postponements or adjournments of any annual or special
meeting of the stockholders of the Company at which any of the Section 3.1(a)
Matters was to be considered. This proxy is coupled with an interest and shall
be irrevocable until the earliest of (i) the Operative Date, (ii) a Change in
Recommendation, (iii) the termination of the Merger Agreement in accordance with
its terms, or (iv) the termination of this Agreement in accordance with its
terms, in which event this proxy shall automatically be revoked without any
further action by any party. The Stockholder will take such further action or
execute such other instruments as may be necessary to effectuate the intent of
this proxy and hereby revokes any proxy previously granted by it with respect to
the Covered Shares with respect to any of the Section 3.1(a) Matters. So long as
the proxy granted under this Section 3.3 is a valid uncontested proxy that is
effective to deliver the votes of the Covered Shares, the Stockholder shall be
deemed to be fulfilling its obligations under Section 3.1. If Parent believes
that such proxy is not a valid proxy or if Parent otherwise

5



--------------------------------------------------------------------------------



 



does not wish to utilize the proxy, Parent will so notify the Stockholder in
writing so that the Stockholder will be able to perform its obligations under
Section 3.1.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     4.1. Representations and Warranties of the Stockholder. The Stockholder
hereby represents and warrants to Parent as follows:
          (a) Organization; Authorization; Validity of Agreement; Necessary
Action . The Stockholder is duly organized and is validly existing and in good
standing under the laws of the jurisdiction of its formation. The Stockholder
has full power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery by the Stockholder of this Agreement, the
performance by it of its obligations hereunder and the consummation by it of the
transactions contemplated hereby have been duly and validly authorized by the
Stockholder and no other actions or proceedings on the part of the Stockholder
or any stockholder thereof are necessary to authorize the execution and delivery
by it of this Agreement, the performance by it of its obligations hereunder or
the consummation by it of the transactions contemplated hereby. This Agreement
has been duly executed and delivered by the Stockholder and, assuming this
Agreement constitutes a valid and binding obligation of the other parties
hereto, constitutes a legal, valid and binding obligation of the Stockholder,
enforceable against it in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, moratorium, reorganization or similar laws
affecting the rights of creditors generally and the availability of equitable
remedies (regardless of whether such enforceability is considered in a
proceeding in equity or at law).
          (b) Ownership. The Stockholder’s Existing Shares are, and all of the
Covered Shares owned by the Stockholder from the date hereof through and on the
Operative Date will be, Beneficially Owned and owned of record by the
Stockholder, except that, in the case of the Offer, the Company Convertible
Preferred Stock will have been converted into Company Common Stock in accordance
with the terms of this Agreement. The Stockholder has good and marketable title
to the Stockholder’s Existing Shares, free and clear of any Encumbrances. As of
the date hereof, the Stockholder’s Existing Shares constitute all of the shares
of Company Stock Beneficially Owned or owned of record by the Stockholder.
Except for the rights granted to Parent hereby, the Stockholder has and will
have at all times through the Operative Date sole voting power (including the
right to control such vote as contemplated herein) with respect to the
Section 3.1(a) Matters, sole power of disposition, sole power to issue
instructions with respect to the Section 3.1(a) Matters, and sole power to agree
to all of the matters set forth in this Agreement, in each case, with respect to
all of the Stockholder’s Existing Shares and with respect to all of the Covered
Shares owned by the Stockholder at all times through the Operative Date.
          (c) No Violation. The execution, delivery and performance of this
Agreement by the Stockholder does not and will not (whether with or without
notice or lapse of time, or both) (i) violate any provision of the certificate
of formation or bylaws or other comparable governing documents, as applicable,
of the Stockholder, (ii) violate, conflict with or result in the

6



--------------------------------------------------------------------------------



 



breach of any of the terms or conditions of, result in any (or the right to make
any) modification of or the cancellation or loss of a benefit under, require any
notice, consent or action under, or otherwise give any Person the right to
terminate, accelerate obligations under or receive payment or additional rights
under, or constitute a default under, any Contract to which the Stockholder is a
party or by which it is bound or (iii) violate any Law applicable to the
Stockholder or by which any of the Stockholder’s assets or properties is bound,
except for any of the foregoing as would not, either individually or in the
aggregate, impair the ability of the Stockholder to perform its obligations
hereunder or to consummate the transactions contemplated hereby on a timely
basis.
          (d) Consents and Approvals. Other than compliance with applicable
securities laws and Laws relating to competition (including any filing under the
HSR Act), the execution and delivery of this Agreement by the Stockholder does
not, and the performance by the Stockholder of its obligations under this
Agreement and the consummation by it of the transactions contemplated hereby
will not, require the Stockholder to obtain any consent, approval, authorization
or permit of, or to make any filing with or notification to, any Governmental
Entity, except where the failure to obtain such consents, approvals,
authorizations or permits, or to make such filings or notifications, would not,
either individually or in the aggregate, prevent or delay the performance by the
Stockholder of any of its obligations under this Agreement.
          (e) Absence of Litigation. As of the date hereof, there is no Action
pending or, to the knowledge of the Stockholder, threatened against the
Stockholder or any of its Affiliates before or by any Governmental Entity that
would impair the ability of the Stockholder to perform its obligations hereunder
or to consummate the transactions contemplated hereby on a timely basis.
          (f) Finder’s Fees. Except as disclosed pursuant to the Merger
Agreement, no investment banker, broker, finder or other intermediary is
entitled to a fee or commission from Parent, US Corp., Merger Sub or the Company
in respect of this Agreement based upon any arrangement or agreement made by or
at the direction of the Stockholder.
          (g) Reliance by Parent, US Corp. and Merger Sub. The Stockholder
understands and acknowledges that Parent, US Corp. and Merger Sub are entering
into the Merger Agreement in reliance upon the Stockholder’s execution and
delivery of this Agreement and the representations and warranties of the
Stockholder contained herein.
ARTICLE V
OTHER COVENANTS
     5.1. Prohibition on Transfers, Other Actions.
          (a) Except as permitted by Section 5.4(b), the Stockholder hereby
agrees not to (i) Transfer any of the Covered Shares, Beneficial Ownership
thereof or any other interest specifically therein (including by tendering into
another tender or exchange offer), except to participate in the Offer or the
Merger; (ii) enter into any agreement, arrangement or understanding with any
Person (other than Parent, US Corp. or Merger Sub), or knowingly take

7



--------------------------------------------------------------------------------



 



any other action, that violates or conflicts with the Stockholder’s
representations, warranties, covenants and obligations under this Agreement; or
(iii) knowingly take any action that could restrict or otherwise affect the
Stockholder’s legal power, authority and right to comply with and perform its
covenants and obligations under this Agreement. Any Transfer in violation of
this provision shall be void.
          (b) The Stockholder hereby covenants and agrees that for a period of
one year following the Operative Date (the “Lock-Up Period”), the Stockholder
shall not Transfer, or consent to any Transfer of, any shares of Parent Common
Stock, or any interest therein, or enter into any Contract, option or other
arrangement (including any profit sharing or other derivative arrangement) with
respect to the Transfer of, any shares of Parent Common Stock or any interest
therein to any person; provided that the Stockholder may participate during the
Lock-Up Period with respect to its shares of Parent Common Stock in any merger,
tender offer or other business combination or other transaction, in each case,
which the Board of Directors of Parent has recommended to Parent’s stockholders.
The Stockholder hereby agrees that, in order to ensure compliance with the
restrictions referred to herein, Parent may issue appropriate “stop transfer”
instructions to its transfer agent in respect of the Stockholder’s Parent Common
Stock. Parent agrees that it will cause any stop transfer instructions imposed
pursuant to this Section 5.1(b) to be lifted, and any legended certificates of
Parent Common Stock delivered to the Stockholder pursuant to the Merger
Agreement to be replaced with certificates not bearing such legend, promptly
following the termination of the Lock-Up Period. The restrictions on transfer
provided in this Section 5.1(b) shall be in addition to any restrictions on
transfer of the Parent Common Stock imposed by any applicable Laws.
     5.2. Registration Rights Agreement. Concurrently with the execution of this
Agreement, Parent and the Stockholder are entering into a Registration Rights
Agreement (the “Registration Rights Agreement”).
     5.3. Stock Dividends, etc. In the event of a stock split, stock dividend or
distribution, or any change in the Company Stock by reason of any split-up,
reverse stock split, recapitalization, combination, reclassification, exchange
of shares or the like, the terms “Existing Shares” and “Covered Shares” shall be
deemed to refer to and include such shares as well as all such stock dividends
and distributions and any securities into which or for which any or all of such
shares may be changed or exchanged or which are received in such transaction.
     5.4. No Solicitation.
          (a) The Stockholder hereby agrees that during the term of this
Agreement, except as permitted by Section 5.4(b), it shall not, and shall use
its reasonable best efforts to ensure that any of its Affiliates or
Representatives do not, directly or indirectly, (i) solicit, initiate, knowingly
encourage or facilitate (including by way of furnishing non-public information)
the submission of an Acquisition Proposal or any proposal, offer or inquiry that
may reasonably be expected to lead to an Acquisition Proposal, (ii) participate
or enter into or engage in negotiations or discussions with, or provide any
non-public information or data to, any person (other than Parent or any of its
affiliates or representatives) relating to any Acquisition Proposal or any
proposal, offer or inquiry that may reasonably be expected to lead to an
Acquisition Proposal, (iii) make or participate in, directly or indirectly, a
“solicitation” of

8



--------------------------------------------------------------------------------



 



“proxies” (as such terms are used in the rules of the SEC) or powers of attorney
or similar rights to vote, or seek to advise or influence any Person with
respect to the voting of, any shares of Company Stock in connection with any
vote or other action on any of the Section 3.1(a) Matters, other than to
recommend that stockholders of the Company vote in favor of the adoption of the
Merger Agreement and as otherwise expressly provided in this Agreement or to
otherwise vote or consent with respect to Covered Shares in a manner that would
not violate Section 3.1, (iv) vote, approve, adopt or recommend, or publicly
propose to approve, adopt or recommend, any letter of intent, memorandum of
understanding, agreement, option agreement or other agreement relating to an
Acquisition Proposal or any proposal, offer or inquiry that may reasonably be
expected to lead to an Acquisition Proposal, or (v) agree to do any of the
foregoing. The Stockholder hereby agrees immediately to cease and cause to be
terminated all existing solicitations, discussions or negotiations with any
Person with respect to any Acquisition Proposal or any offer, proposal or
inquiry that may reasonably be expected to lead to an Acquisition Proposal, and
will inform its Affiliates and Representatives of the obligations undertaken by
the Stockholder pursuant to this Agreement, including this Section 5.4(a). If
any of the Stockholder’s Affiliates or Representatives takes any action that the
Stockholder is not permitted to take under this Section 5.4, it shall be deemed
to be a breach of this Section 5.4 by the Stockholder. Notwithstanding anything
in this Agreement (including the immediately preceding sentence) to the
contrary, no action taken by the Company or any of its Affiliates or
Representatives in compliance with Section 6.2 of the Merger Agreement shall be
a violation by the Stockholder of this Section 5.4(a).
          (b) Notwithstanding anything contained in this Agreement to the
contrary, in the event that the Company Board of Directors exercises its rights
under Section 6.2 of the Merger Agreement to (i) furnish information concerning,
and provide access to, the Company’s business, properties, employees and assets
to any Person or Persons (and their Representatives acting in such capacity),
and/or (ii) participate, engage or assist in discussions and negotiations with
any Person or Persons (and their Representatives acting in such capacity), in
each case, in compliance with Section 6.2 of the Merger Agreement, then (x) the
Stockholder and its Representatives likewise may furnish any such information to
such Person or Persons, provide such Person or Persons with any such access,
and/or participate, engage or assist in any such discussions and negotiations
with such Person or Persons; provided that any action taken by the Stockholder
shall be taken only in coordination with the Company Board of Directors, and
(y) in connection with the Company’s termination of the Merger Agreement
pursuant to Section 9.1(f) thereof in order to enter into a transaction which is
a Superior Proposal, the Stockholder shall be entitled to enter into a voting or
other support agreement with the Person making the Superior Proposal, provided
that the effectiveness of such agreement shall be conditioned on the termination
of the Merger Agreement in compliance with Section 6.2(c) thereof.
     5.5. Notice of Acquisitions; Proposals Regarding Prohibited Transactions.
The Stockholder hereby agrees to notify Parent in writing (a) as promptly as
practicable (and in any event within one business day following such acquisition
by the Stockholder) of the number of any additional shares of Company Stock or
other securities of the Company of which the Stockholder acquires Beneficial
Ownership on or after the date hereof and (b) as promptly as practicable (and in
any event within the earlier of (i) one business day or (ii) 48 hours) after
receipt by the Stockholder of any Acquisition Proposal or any offer, proposal or
inquiry that may reasonably be expected to lead to an Acquisition Proposal or
after any request for information is

9



--------------------------------------------------------------------------------



 



sought from or initiated with the Stockholder, and shall disclose the material
terms of such Acquisition Proposal, proposal, offer or inquiry, including the
identity of the Person or Persons making such Acquisition Proposal, proposal,
offer or inquiry (unless prohibited by the confidentiality agreement with such
Person) and provide a copy thereof if in writing and any related available
material documentation or correspondence. The Stockholder will keep Parent
informed on a prompt basis of the status and any material discussions or
negotiations (including material amendments and proposed material amendments)
relating to any Acquisition Proposal or any such offer, proposal or inquiry.
     5.6. Stockholder Profit.
          (a) In the event that the Merger Agreement shall have been terminated
under circumstances in which a Termination Fee is payable or may be payable by
the Company to Parent with respect to such termination upon the occurrence of
certain events specified in the Merger Agreement, but in each case, subject to
such Termination Fee actually becoming payable under the Merger Agreement, the
Stockholder shall pay to Parent an amount equal to 50% of the Stockholder’s
profit (determined in accordance with Section 5.6(b) below) from the sale or
other Transfer of any Covered Shares pursuant to an Acquisition Proposal
(including a Superior Proposal) so long as the agreement with respect to such
Acquisition Proposal is entered into or such Acquisition Proposal is consummated
within 12 months of the termination of this Agreement. Payment shall be made
promptly upon the receipt by the Stockholder of the proceeds from such sale or
other disposition and shall only be required to be paid if such sale or other
disposition is completed or, if later, when the Termination Fee is paid.
          (b) For purposes of this Section 5.6, the profit of the Stockholder
shall equal (A) the aggregate consideration for or on account of the Covered
Shares that were sold or otherwise Transferred as described in Section 5.6(a)
including extraordinary distributions directly or indirectly made in connection
with any Acquisition Proposal, valuing any non-cash consideration (including any
residual interest in the Company) at its fair market value on the date of such
consummation, less (B) the product of (x) $11.50 and (y) the number of Covered
Shares so sold or otherwise Transferred by the Stockholder.
          (c) For purposes of this Section 5.6, the fair market value of any
non-cash consideration consisting of:
          (i) securities listed on a national securities exchange or traded or
quoted on the Nasdaq (“Traded Securities”) shall be equal to the average closing
price per share of such security as reported on the composite trading system of
such exchange or by Nasdaq for the five trading days ending on the trading day
immediately prior to the date of the value determination (the “Valuation
Period”); and
          (ii) consideration which is other than cash or Traded Securities shall
be determined by a nationally recognized independent investment banking firm
mutually agreed upon by Parent and the Stockholder within ten business days of
the event requiring selection of such banking firm; provided, however, that if
the parties are unable to agree within two business days after the date of such
event as to the investment banking firm, then the parties shall each select one
firm, and those firms shall select a

10



--------------------------------------------------------------------------------



 



third investment banking firm, which third firm shall make such determination;
provided, further, that the fees and expenses of such investment banking firm
shall be borne equally by Parent and the Stockholder. The determination of the
investment-banking firm shall be binding upon the parties.
          (d) Any payment of profit under this Section 5.6 shall be paid in the
same proportion of cash and non-cash consideration as the aggregate
consideration received by the Stockholder in the Acquisition Proposal or other
disposition.
          (e) In the event that the Merger Agreement shall have been terminated
under circumstances in which a Termination Fee is payable or may be payable by
the Company to Parent with respect to such termination upon the occurrence of
certain events specified in the Merger Agreement, then the Stockholder shall
not, until the 12-month anniversary of the termination of this Agreement,
Transfer any of the Covered Shares (i) to its limited partners or (ii) to any of
its Affiliates unless such Affiliate agrees in writing to be bound by the
provisions of this Section 5.6.
          (f) Neither the Stockholder nor Parent shall, and each shall use its
reasonable best efforts to ensure that its respective Affiliates do not, engage
in any Prohibited Activity with respect to any subject Traded Securities during
an applicable Valuation Period. “Prohibited Activity” means any acquisition or
disposition, in open market transactions, private transactions or otherwise,
during the Valuation Period of any of the subject Traded Securities or any
securities convertible into or exchangeable for or derivative of the subject
Traded Securities or any other action, in the case of any of the foregoing,
taken intentionally for the purpose of manipulating the price of the subject
Traded Securities during the Valuation Period.
     5.7. Release. From and after the Effective Time, the Stockholder finally
and forever releases Parent and the Company, and their respective successors,
assigns, officers, directors, employees and all affiliates and Subsidiaries,
past and present, of Parent and the Company (the “Releasees”) from each and
every agreement, commitment, indebtedness, obligation and claim of every nature
and kind whatsoever, known or unknown, suspected or unsuspected (each, a “Claim”
and collectively, the “Claims”) that (A) the Stockholder may have had in the
past, may have as of the date hereof or, to the extent arising from or in
connection with any act, omission or state of facts taken or existing on or
prior to the date hereof, may have after the date hereof against any of the
Releasees and (B) has arisen or arises directly out of the Stockholder’s
interest as a stockholder of the Company or any of its Subsidiaries; except with
respect to any such Claims arising under this Agreement, the Merger Agreement,
the Registration Rights Agreement and the transactions contemplated hereby and
thereby, and any Claim by the Stockholder for failure by the Company to pay all
accrued and unpaid dividends on the Company Convertible Preferred Stock prior to
the Operative Date.
     5.8. Waiver of Appraisal Rights. The Stockholder agrees not to exercise any
rights of appraisal or any dissenters’ rights that the Stockholder may have
(whether under applicable Law or otherwise) or could potentially have or acquire
in connection with the Merger.
     5.9. Further Assurances. From time to time, at Parent’s request and without
further consideration, the Stockholder shall execute and deliver such additional
documents and take all

11



--------------------------------------------------------------------------------



 



such further action as may be reasonably necessary to effect the actions and
consummate the transactions contemplated by this Agreement.
     5.10. Disclosure. Neither Parent, the Company nor the Stockholder will
issue any press release or make any other public statement, and shall not
authorize or permit any of its Subsidiaries or Affiliates or any of its or their
Representatives to issue any press release or make any other public statement
with respect to the Merger Agreement, this Agreement, the Registration Rights
Agreement or any of the transactions contemplated by the Merger Agreement, this
Agreement or the Registration Rights Agreement without the prior written consent
of the other parties hereto (such consent not to be unreasonably withheld,
conditioned or delayed), except as may be required by Law or by any listing
requirement with the Nasdaq or the Toronto Stock Exchange, including any filings
required under the Securities Act or the Exchange Act.
     5.11. Meeting Rights. During the Lock-Up Period, the Stockholder shall be
entitled to attend any meeting held pursuant to the Other Stockholder’s exercise
of its right to meet each calendar quarter with the Chief Executive Officer and
the Chief Financial Officer of Parent.
     5.12. Rule 144. Parent agrees to use its reasonable best efforts to file
all reports required to be filed by it under the Exchange Act to the extent
required to enable the Stockholder, after the expiration of the Lock-Up Period,
to sell the Parent Common Stock pursuant to and in accordance with Rule 144.
     5.13. Affiliate Agreements. The Stockholder shall take all actions
necessary to cause the Registration Rights Agreement, dated as of March 19,
2004, by and among the Company, the Stockholder, the Other Stockholder, and such
other persons who became signatories thereto as provided therein to be
terminated (without any payment), effective as of and contingent upon the
earlier to occur of the Acceptance Date and the Effective Time, such that such
agreement shall be of no further force or effect immediately thereafter. The
Stockholder has approved the Certificate of Amendment. The Stockholder hereby
waives its right of first offer under the Amended and Restated Preferred Stock
Purchase Agreement, dated as of November 26, 2003, by and between the Company
and the Stockholder, in connection with the Merger Agreement and the
transactions contemplated thereby.
ARTICLE VI
MISCELLANEOUS
     6.1. Termination. This Agreement shall remain in effect until the earliest
to occur of (i) the termination of the Merger Agreement in accordance with its
terms, and (ii) the delivery of written notice of termination by the Stockholder
to Parent following any Fundamental Amendment effected without the prior written
consent of the Stockholder, and upon the occurrence of the earliest of such
events this Agreement shall terminate and be of no further force; provided,
however, that the provisions of Section 5.6, this Section 6.1, the last sentence
of Section 6.2(a) and Sections 6.4 through 6.13 shall survive any termination of
this Agreement. Nothing in this Section 6.1 and no termination of this Agreement
shall relieve or otherwise limit any party of liability for willful breach of
this Agreement. “Fundamental Amendment” means

12



--------------------------------------------------------------------------------



 



the execution by the Company, Parent, US Corp. and Merger Sub of an amendment
to, or waiver by the Company, Parent, US Corp. or Merger Sub of any provision
of, the Offer or the Merger Agreement that reduces the amount of the Offer Price
or the Merger Consideration, changes the form of the Offer Price or the Merger
Consideration to include or substitute therefor a form other than cash and
Parent Common Stock, or decreases the ratio of cash to Parent Common Stock
included in the Offer Price or the Merger Consideration. If the Stockholder does
not exercise the termination right described above within five business days
following the date the Stockholder is notified that such Fundamental Amendment
is effected, then this Agreement shall give effect to any modified terms
incorporated from the Merger Agreement and, except as so modified, shall
continue in full force and effect.
     6.2. Legends; Stop Transfer Order.
          (a) In furtherance of this Agreement, the Stockholder hereby
authorizes and instructs the Company to instruct its transfer agent to enter a
stop transfer order with respect to all of the Covered Shares held of record by
the Stockholder and to legend the share certificates. The Company agrees that as
promptly as practicable after the date of this Agreement it shall give such stop
transfer instructions to the transfer agent for the Company Stock and to legend
the share certificates. The Company agrees that, (i) if this Agreement is
terminated in accordance with Section 6.1, then, promptly following the
termination of this Agreement, (ii) if Merger Sub accepts the Covered Shares for
payment pursuant to the terms of the Offer, then, concurrently with such
acceptance (and in any event within such time as would not delay receipt by the
Stockholder of the Offer Price), or (iii) if the transactions contemplated by
the Merger Agreement are effected as a One Step Merger, then, immediately
following the Closing (and in any event within such time as would not delay
receipt by the Stockholder of the Merger Consideration), the Company will cause
any stop transfer instructions imposed pursuant to this Section 6.2 to be lifted
and any legended certificates delivered pursuant to this Section 6.2 to be
replaced with certificates not bearing such legend.
          (b) Each certificate representing Covered Shares held of record by the
Stockholder shall bear the following legend on the face thereof:
          “THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS ON VOTING, TRANSFER AND CERTAIN OTHER LIMITATIONS SET FORTH IN THAT
CERTAIN STOCKHOLDER AGREEMENT DATED AS OF FEBRUARY 25, 2008, AMONG SXC HEALTH
SOLUTIONS CORP., NEW MOUNTAIN AFFILIATED INVESTORS, L.P. AND NATIONAL MEDICAL
HEALTH CARD SYSTEMS, INC., AS THE SAME MAY BE AMENDED FROM TIME TO TIME, COPIES
OF WHICH STOCKHOLDER AGREEMENT ARE ON FILE AT THE PRINCIPAL OFFICE OF NATIONAL
MEDICAL HEALTH CARD SYSTEMS, INC.”
          The Stockholder will cause all of its Existing Shares held of record
by the Stockholder and any securities that become Covered Shares held of record
by the Stockholder after the date hereof to be delivered to the Company for the
purpose of applying such legend (if not so endorsed upon issuance). The Company
shall return to the delivering party, as promptly as possible, any securities so
delivered. The delivery of such securities by the delivering party shall not in
any way affect such party’s rights with respect to such securities.

13



--------------------------------------------------------------------------------



 



     6.3. No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Parent any direct or indirect ownership or incidence of
ownership of or with respect to any Covered Shares, except as otherwise provided
herein. All rights, ownership and economic benefits of and relating to the
Covered Shares shall remain vested in and belong to the Stockholder, and Parent
shall have no authority to direct the Stockholder in the voting or disposition
of any of the Covered Shares, except as otherwise provided herein.
     6.4. Notices.
          (a) All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, by facsimile (upon telephonic
confirmation of receipt), on the first business day following the date of
dispatch if delivered by a recognized next day courier service or on the third
business day following the date of mailing if delivered by registered or
certified mail, return receipt requested, post prepaid. All notices hereunder
shall be delivered as set forth below, or pursuant to such other instructions as
may be designated in writing in accordance with this Section 6.4 by the party to
receive such notice.
          (i) if to Parent, to:
SXC Health Solutions Corp.
2441 Warrenville Road, Suite 610
Lisle, IL 60532-3246
Fax: (630) 328-2190
Attention: Chief Financial Officer
              with a copy to:
Sidley Austin LLP
1 South Dearborn Street
Chicago, IL 60603
Fax: (312) 853-7036
Attention: Gary D. Gerstman
Scott R. Williams
          (ii) if to the Company, to:
National Medical Health Card Systems, Inc.
26 Harbor Park Drive
Port Washington, NY 11050
Fax: (516) 605-6989
Attention: George McGinn, Esq.
              with a copy to:
Bass, Berry & Sims PLC
315 Deaderick Street, Suite 2700
Nashville, TN 37238

14



--------------------------------------------------------------------------------



 



Fax: (615) 742-6293
Attention: J. Allen Overby, Esq.
Jennifer H. Noonan, Esq.
          (iii) if to the Stockholder, to:
New Mountain Affiliated Investors, L.P.
787 Seventh Avenue, 49th Floor
New York, NY 10019
Fax: (212) 582-2277
Attention: Mr. Michael B. Ajouz
              with a copy to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004
Fax: (212) 859-4000
Attention: Aviva F. Diamant, Esq.
          (b) A copy of all notices and other communications from Parent or
Merger Sub to the Company (and vice versa) under the Merger Agreement shall be
sent at the same time to the Stockholder at the above address, with a copy to
its counsel at the above address, and the provisions of this Section 6.4 shall
apply to such notices and communications; provided that no failure to provide
such notice to the Stockholder shall relieve the Stockholder of its obligations
under this Agreement.
     6.5. Interpretation. The words “hereof,” “herein” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section
references are to this Agreement unless otherwise specified. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The meanings given to
terms defined herein shall be equally applicable to both the singular and plural
forms of such terms. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. This Agreement is the product of
negotiation by the parties having the assistance of counsel and other advisers.
It is the intention of the parties that this Agreement not be construed more
strictly with regard to one party than with regard to the others.
     6.6. Counterparts. This Agreement may be executed by facsimile and in
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.
     6.7. Entire Agreement. This Agreement, the Registration Rights Agreement
and, to the extent referenced herein, the Merger Agreement, together with the
several agreements and other documents and instruments referred to herein or
therein or annexed hereto or thereto,

15



--------------------------------------------------------------------------------



 



embody the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
and oral, that may have related to the subject matter hereof in any way.
     6.8. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. (a) This
Agreement, and all claims or causes of action (whether at law, in contract or in
tort) that may be based upon, arise out of or relate to this Agreement or the
negotiation, execution or performance hereof, shall be governed by and construed
in accordance with the Laws of the State of Delaware, without giving effect to
any choice or conflict of Law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Laws
of any jurisdiction other than the State of Delaware. The parties agree that
irreparable damage would occur and that the parties would not have any adequate
remedy at law in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in the Court of Chancery of the State
of Delaware (and any appellate court of the State of Delaware) and the Federal
courts of the United States of America located in the State of Delaware, this
being in addition to any other remedy to which they are entitled at law or in
equity. Each of the parties hereby irrevocably waives, and agrees not to assert,
by way of motion, as a defense, counterclaim or otherwise, in any Action with
respect to this Agreement, (a) any claim that it is not personally subject to
the jurisdiction of the above-named courts for any reason other than the failure
to lawfully serve process, (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
and (c) to the fullest extent permitted by applicable Law, that (i) the Action
in any such court is brought in an inconvenient forum, (ii) the venue of such
Action is improper or (iii) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts.
          (b) Each party hereto hereby waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
Action arising out of or relating to this Agreement. Each party hereto
(i) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such party would not, in the event of
any Action, seek to enforce the foregoing waiver and (ii) acknowledges that it
and the other parties hereto have been induced to enter into this Agreement, by,
among other things, the mutual waiver and certifications in this Section 6.8.
     6.9. Amendment; Waiver; Expenses.
          (a) This Agreement may not be amended except by an instrument in
writing signed by each of the parties hereto. Each party may waive any right of
such party hereunder by an instrument in writing signed by such party and
delivered to Parent, the Company and the Stockholder.
          (b) The Stockholder agrees that it is solely responsible (without
reimbursement from the Company) for all costs and expenses (including all fees
and expenses of

16



--------------------------------------------------------------------------------



 



counsel) incurred by the Stockholder in connection with this Agreement and the
Registration Rights Agreement.
     6.10. Remedies. All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise or beginning of the exercise of
any thereof by any party shall not preclude the simultaneous or later exercise
of any other such right, power or remedy by such party.
     6.11. Severability. Any term or provision of this Agreement which is
determined by a court of competent jurisdiction to be invalid or unenforceable
in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent
of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining terms and provisions of this Agreement or affecting
the validity or enforceability of any of the terms or provisions of this
Agreement in any other jurisdiction, and if any provision of this Agreement is
determined to be so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable, in all cases so long as
neither the economic nor legal substance of the transactions contemplated hereby
is affected in any manner adverse to any party or its stockholders or partners,
as applicable. Upon any such determination, the parties shall negotiate in good
faith in an effort to agree upon a suitable and equitable substitute provision
to effect the original intent of the parties as closely as possible and to the
end that the transactions contemplated hereby shall be fulfilled to the maximum
extent possible.
     6.12. Successors and Assigns; Third Party Beneficiaries. Neither this
Agreement nor any of the rights or obligations of any party under this Agreement
shall be assigned, in whole or in part (by operation of law or otherwise), by
any party without the prior written consent of the other parties hereto. Subject
to the foregoing, this Agreement shall bind and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns. Nothing in this Agreement, express or implied, is intended to confer on
any Person other than the parties hereto or their respective successors and
permitted assigns any rights, remedies, obligations or liabilities under or by
reason of this Agreement.
     6.13. Stockholder Capacity. The restrictions and covenants of the
Stockholder hereunder shall not be binding, and shall have no effect, in any way
with respect to any director or officer of the Company or any of its
Subsidiaries in such Person’s capacity as such a director or officer, nor shall
any action taken by any such director or officer in his or her capacity as such
be deemed a breach by the Stockholder of this Agreement.
[Remainder of this page intentionally left blank]

17



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be signed (where applicable, by their respective officers or other authorized
Person thereunto duly authorized) as of the date first written above.

                  SXC HEALTH SOLUTIONS CORP.    
 
           
 
  By:
Name:   /s/ Jeffrey Park
 
Jeffrey Park    
 
  Title:   Chief Financial Officer    
 
                NEW MOUNTAIN AFFILIATED INVESTORS, L.P.    
 
           
 
  By:   New Mountain GP, LLC,
its general partner    
 
           
 
  By:   /s/ Steven B. Klinsky    
 
           
 
  Name:   Steven B. Klinsky    
 
  Title:   Chief Executive Officer    
 
                NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC.    
 
           
 
  By:   /s/ George McGinn    
 
           
 
  Name:   George McGinn    
 
  Title:   General Counsel and Secretary    

 



--------------------------------------------------------------------------------



 



ANNEX A
IRREVOCABLE PROXY
Dated as of February 25, 2008
     The undersigned Stockholder (the “Stockholder”) of National Medical Health
Card Systems, Inc., a Delaware corporation (the “Company”), hereby irrevocably
(to the fullest extent permitted by law) appoints Gordon Glenn and Jeffrey Park,
as the sole and exclusive attorneys and proxies of the undersigned, with full
power of substitution and resubstitution, to vote and exercise all voting and
related rights (to the full extent that the undersigned is entitled to do so)
with respect to all of the shares of capital stock of the Company that now are
or hereafter may be beneficially owned by the undersigned, and any and all other
shares or securities of the Company issued or issuable in respect thereof on or
after the date hereof (collectively, the “Covered Shares”), in accordance with
the terms of this Proxy. The Covered Shares beneficially owned by the
Stockholder as of the date of this Proxy are listed on the signature page of
this Proxy, along with the number(s) of the stock certificate(s) representing
such Covered Shares. Upon the Stockholder’s execution of this Proxy, any and all
prior proxies given by the undersigned with respect to any Covered Shares are
hereby revoked and terminated, and the Stockholder agrees not to grant any
subsequent proxies with respect to the Covered Shares, with respect to any of
the matters referred to in any of clauses (a) through (c) below until after the
Expiration Time (as defined below).
     This Proxy is irrevocable (to the fullest extent permitted by law), is
coupled with an interest and is granted pursuant to that certain Stockholder
Agreement of even date herewith (the “Stockholder Agreement”) by and among SXC
Health Solutions Corp., a corporation organized under the laws of Yukon
Territory, Canada (“Parent”), the Company and the undersigned Stockholder of the
Company, and is granted in consideration of Parent entering into that certain
Agreement and Plan of Merger of even date herewith (as it may hereafter be
amended from time to time in accordance with the provisions thereof, the “Merger
Agreement”) by and among Parent, SXC Health Solutions, Inc., a Texas corporation
(“US Corp.”), Comet Merger Corporation, a newly-formed Delaware corporation that
is wholly-owned by US Corp. and an indirect wholly-owned subsidiary of Parent
(“Merger Sub”), and the Company. The Merger Agreement provides that Merger Sub
will commence an exchange offer (the “Offer”) to acquire all of the outstanding
shares of common stock, par value $0.001 per share, of the Company (“Company
Common Stock”), and following the consummation of the Offer (or, subject to
certain conditions, in lieu thereof), Merger Sub will merge with and into the
Company (the “Merger”) and the Stockholder will be entitled to receive the
merger consideration specified therein. The term “Expiration Time”, as used in
this Proxy, shall mean the earliest to occur of (i) the Operative Date, (ii) a
Change in Recommendation, (iii) the termination of the Merger Agreement in
accordance with its terms, and (iv) the termination of the Stockholder Agreement
in accordance with its terms.
     The attorneys and proxies named above, and each of them, are hereby
authorized and empowered by the Stockholder, at any time prior to the Expiration
Time, to act as the Stockholder’s attorney and proxy to vote all of the Covered
Shares, and to exercise all voting, consent and similar rights of the
undersigned with respect to all of the Covered Shares

 



--------------------------------------------------------------------------------



 



(including, without limitation, the power to execute and deliver written
consents) at every annual or special meeting of stockholders of the Company (and
at every adjournment or postponement thereof), and in every written consent in
lieu of such meeting:
     (a) in favor of the adoption of the Merger Agreement and any related
proposal in furtherance thereof, as reasonably requested by Parent, submitted
for the vote or written consent of stockholders;
     (b) against any action or agreement submitted for the vote or written
consent of stockholders that the Stockholder knows is in opposition to, or
competitive or materially inconsistent with, the Offer or the Merger or that the
Stockholder knows would result in a breach of any covenant, representation or
warranty or any other obligation or agreement of the Company contained in the
Merger Agreement, or of the Stockholder contained in the Stockholder Agreement;
and
     (c) against any Acquisition Proposal (as defined in the Merger Agreement)
and against any other action, agreement or transaction submitted for the vote or
written consent of stockholders that the Stockholder knows would impede,
interfere with, delay, postpone, discourage, frustrate the purposes of or
adversely affect the Offer or the Merger or the other transactions contemplated
by the Merger Agreement or the Stockholder Agreement or the performance by the
Company of its obligations under the Merger Agreement or by the Stockholder of
its obligations under the Stockholder Agreement, including, but not limited to:
(A) any extraordinary corporate transaction, such as a merger, consolidation or
other business combination involving the Company or any subsidiary of the
Company; (B) any sale, lease or transfer of a material amount of assets of the
Company (including capital stock or other equity interests in its Subsidiaries)
or any subsidiary of the Company; (C) any reorganization, recapitalization,
dissolution or liquidation of the Company or any subsidiary of the Company;
(D) any change in a majority of the board of directors of the Company; (E) any
amendment to the Company’s certificate of incorporation or bylaws (except for
any amendment to increase the authorized capital stock); and (F) any change in
the capitalization of the Company or the Company’s corporate structure.
     Any term or provision of this Proxy that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction. If the final judgment of a court of competent jurisdiction
declares that any term or provision hereof is invalid or unenforceable, the
Stockholder agrees that the court making such determination shall have the power
to limit the term or provision, to delete specific words or phrases, or to
replace any invalid or unenforceable term or provision with a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision, and this Proxy shall be
enforceable as so modified. In the event such court does not exercise the power
granted to it in the prior sentence, the Stockholder agrees to replace such
invalid or unenforceable term or provision with a valid and enforceable term or
provision that will achieve, to the extent possible, the economic, business and
other purposes of such invalid or unenforceable term.

 



--------------------------------------------------------------------------------



 



     The restrictions and covenants of the Stockholder hereunder shall not be
binding, and shall have no effect, in any way with respect to any director or
officer of the Company or any of its Subsidiaries in such Person’s capacity as
such a director or officer, nor shall any action taken by any such director or
officer in his or her capacity as such be deemed a breach by the Stockholder of
this Proxy.
     Any obligation of the Stockholder hereunder shall be binding upon the
successors and assigns of the Stockholder.
     This Proxy shall terminate, and be of no further force and effect,
automatically upon the Expiration Time.
[signature page follows]

 



--------------------------------------------------------------------------------



 



COUNTERPART SIGNATURE PAGE
     IN WITNESS WHEREOF, the Stockholder has caused this Irrevocable Proxy to be
duly executed as of the day and year first above written.

                  NEW MOUNTAIN AFFILIATED INVESTORS, L.P.    
 
           
 
  By:   New Mountain GP, LLC,
its general partner    
 
           
 
  By:   /s/ Steven B. Klinsky
 
   
 
  Name:   Steven B. Klinsky    
 
  Title:   Chief Executive Officer    

NUMBER OF OUTSTANDING SHARES OF COMPANY STOCK BENEFICIALLY OWNED BY THE
STOCKHOLDER:

     
SERIES A 7% CONVERTIBLE PREFERRED STOCK
  165,725
 
   
COMMON STOCK
  165,725 (upon conversion)



Stockholder Address:
New Mountain Affiliated Investors, L.P.
787 Seventh Avenue, 49th Floor
New York, NY 10019
Attention: Mr. Michael B. Ajouz
Fax: (212) 582-2277
with a copy to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004
Attention: Aviva F. Diamant, Esq.
Fax: (212) 859-4000



 